Citation Nr: 1705541	
Decision Date: 02/23/17    Archive Date: 02/28/17

DOCKET NO.  09-50 858	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, Pennsylvania


THE ISSUES     

1.  Entitlement to service connection for a cervical spine disability. 

2.  Entitlement to service connection for carpal tunnel syndrome (CTS) of the left hand, to include as secondary to a cervical spine disability. 

3.  Entitlement to service connection for carpal tunnel syndrome of the right finger, to include as secondary to a cervical spine disability.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARINGS ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Carole Kammel, Counsel


INTRODUCTION

The Veteran served on active duty from June 1974 to June 1978. 

These matters come before the Board of Veterans' Appeals (Board) on appeal from a February 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Huntington, West Virginia.  By that rating action, the RO, in part, denied service connection for arthritis and limited motion of the neck, CTS of the left hand and CTS of the right finger.  The Veteran appealed this rating action to the Board.  Jurisdiction of the appeal currently resides with the RO in Pittsburgh, Pennsylvania. 

In October 2009 and March 2010, the Veteran testified at hearings conducted at the above RO before a Decision Review Officer (DRO) and the undersigned.  Copies of the hearing transcripts have been associated with the Veteran's Veterans Benefits Management System (VBMS) electronic record. 

In May 2011, the Board remanded the Veteran's claims to the RO for additional development.  

In a January 2015 decision, the Board, in part, denied the service connection claims listed on the title page herein.  The Veteran appealed the Board's January 2015 decision to the United States Court of Appeals for Veterans Claims (Court).  By a June 2016 Memorandum Decision, the Court vacated the Board's decision and remanded the claims back to the Board for action consistent with its decision.  In its June 2016 Memorandum Decision, the Court concluded that the Board had provided inadequate reasons and bases for denying the service connection claims on appeal. 

The Board notes that the issue of entitlement to service connection for an acquired psychiatric disorder (other than a cognitive disorder), to include posttraumatic stress disorder is currently under development at the RO.  Thus, the only issues remaining for appellate consideration are the service connection claims listed on the title page.

The Board also notes that additional evidence was submitted after issuance of a May 2015 Supplement Statement of the Case that was not accompanied by a waiver of initial consideration by the Agency of Original Jurisdiction (AOJ).  However, as the Board is granting service connection for a cervical spine disability and remanding the claims for service connection for CTS of the left hand and right finger, each to include as secondary to a cervical spine disability, the Board finds that the Veteran is not prejudiced by its decision not to seek a waiver of initial RO consideration prior to its appellate consideration of the claims.  38 C.F.R. § 20.1304 (c) (2016); Bernard v. Brown, 4 Vet. App. 384 (1993).

The issues of entitlement to service connection for CTS of the left hand and right finger, each to include as secondary to a cervical spine disability are addressed in the REMAND portion of the decision below and are REMANDED to the AOJ.


FINDING OF FACT

The evidence of record is at least in equipoise as to whether the Veteran has a cervical spine disorder, multilevel cervical spondylosis with stenosis, degenerative disc disease, that is related to an in-service head injury during military service.  

CONCLUSION OF LAW

Resolving reasonable doubt in the Veteran's favor, the criteria for service connection for a cervical spine disorder, multilevel cervical spondylosis with stenosis, degenerative disc disease, have been met.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1131, 1137, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309 (2016).


REASONS AND BASES FOR FINDING AND CONCLUSION

I. Duties to Notify and Assist 

In light of the favorable disposition of the claim for service connection for a cervical spine disability herein, the Board finds that a discussion as to whether VA's duties pursuant to the Veterans Claims Assistance Act of 2000 have been satisfied is not required.  The Board finds that no further notification or assistance is necessary, and that deciding the appeal at this time is not prejudicial to the Veteran.

II. Legal Analysis

The Veteran seeks service connection, in part, for a cervical spine disability.  After a brief discussion of the laws and regulations governing service connection, the Board will discuss the merits of the claim.  

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. 
 § 3.303(a).  Service connection may also be granted for any disease diagnosed after discharge when all of the evidence establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

Establishing service connection generally requires medical or, in certain circumstances, lay evidence of (1) a current disability; (2) an in-service incurrence or aggravation of a disease or injury; and (3) a nexus between the claimed in-service disease or injury and the present disability.  See Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); Hickson v. West, 12 Vet. App. 247, 253 (1999).

Service connection may also be granted for certain chronic diseases, such as arthritis, when such disease is manifested to a compensable degree within one year of separation from service.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137 (West 2014); 38 C.F.R. §§ 3.307, 3.309 (2016).  That an injury incurred in service alone is not enough.  There must be chronic disability resulting from that injury.  If there is no showing of a resulting chronic condition during service, then a showing of continuity of symptomatology after service is required to support a finding of chronicity.  38 C.F.R. § 3.303(b).  For this purpose, a chronic disease is one listed at 38 C.F.R. § 3.309(a). See Walker v. Shinseki, 708 F.3d 1331, 1338-39 (Fed. Cir. Feb. 21, 2013) (holding that the term "chronic disease" in 38 C.F.R. § 3.309(b) is limited to a chronic disease listed at 38 C.F.R. § 3.309(a)), such as arthritis.  A grant of service connection under 38 C.F.R. § 3.303(b) does not require proof of the nexus element; it is presumed.  Id.  

If there is at least an approximate balance of positive and negative evidence regarding any issue material to the claim, the claimant shall be given the benefit of the doubt in resolving each issue. 38 U.S.C.A. § 5107; Ortiz v. Principi, 274 F.3d 1361, 1364 (Fed. Cir. 2001); 38 C.F.R. §§ 3.102.  On the other hand, if the Board determines that the preponderance of the evidence is against the claim, it has necessarily found that the evidence is not in approximate balance, and the benefit of the doubt rule is not applicable.  Ortiz, 274 F.3d at 1365. 

The Veteran seeks service connection for a cervical spine disability.  He maintains that his cervical spine disability is the result of having been struck on the head and left leg by a telephone pole during active military service.  The Veteran contends that he did not seek treatment for, or report having any problems with, his neck after the in-service accident, because he was concerned about the stigma associated with having had a head injury and that he was primarily concerned with his left leg and head.  (See October 2009 Transcript (T.) at page (pg.) 7; December 2009 statement from the Veteran to VA; June 2011 VA spine examination report; and, January 2013 report, prepared by M. M., M. D.).

The Veteran currently has a cervical spine disability.  Magnetic resonance imaging (MRI) studies show marked bilateral neuroforaminal narrowing, greatest at C5-C6 and C4-C5, as well as disc osteophyte complex flattening of the ventral thecal sac at multiple levels, most significantly at C4-C5.  (See June 2011 VA spine examination report). Thus, Hickson element, number one (1), evidence of a current disability, has been met.

Regarding Hickson element number two (2), evidence of an in-service disease or injury, a January 1975 service treatment report reflects that the Veteran had injured his head and left leg after he was hit by a telephone pole. A neurological examination of the Veteran was within normal limits. X-rays of the Veteran's head and left leg were negative. An April 1978 service separation examination report reflects that the Veteran's cervical spine was evaluated as normal.  On an accompanying Report of Medical History, he described his health as "Good."  He denied having sustained any head injury, broken bones, arthritis, rheumatism or bursitis, or other bone or joint deformity.  On DA Form 3082, Statement of Medical Condition, dated in June 1978, the Veteran related that there had not been any change in his medical condition since his last separation examination.  Thus, in view of the service treatment records reflecting that the Veteran had injured his head and left leg in a telephone pole-related accident, as he has alleged, the Board finds that Hickson element number two (2), evidence of an in-service disease or injury has been met.  Therefore, the crux of the Veteran's claim hinges on whether his currently diagnosed cervical spine disability is etiologically related to a period of military service, to include an in-service head injury

Regarding Hickson element number three (3), evidence of a nexus between the Veteran's diagnosed cervical spine disability and the in-service telephone pole-related incident, there are private and VA opinions that are supportive of and against the claim. 

Evidence in support of the claim is an April 2013 report, prepared by M. M., M. D. In that report, M. M., M. D. indicated that the Veteran was being evaluated for a follow-up visit from December 2012.  After a physical evaluation of the Veteran, Dr. M. M. entered an impression, in part, of degenerative disk disease at C5-6. Dr. M. M. indicated that he had discussed possible etiologies of the Veteran's degenerative disk disease to include "[p]possibly due to trauma."  At this juncture, the Board notes that in a January 2013 report, Dr. M. M. reported the Veteran's history of an injury to the neck as a result of the in-service pole incident during his physical evaluation of the Veteran.  It was the only history of trauma reported by the Veteran with respect to his cervical spine.  (See January and April 2013 reports, prepared by M. M., M. D.). 

The Board finds the April 2013 report of M. M., M. D. to be of minimal probative weight in evaluating the Veteran's claim for service connection for a cervical spine disability.  First, Dr. M. M. did not provide an opinion to the effect that the Veteran's cervical spine disability was a result of the in-service pole incident. He merely stated that he had discussed that possible etiology with the Veteran.  Second, even if the Board were to find Dr. M. M.'s statement to a be a favorable opinion as to nexus to service for the Veteran's cervical spine disability, it would still be afforded minimal probative weight because of its equivocal language (i.e., "[p]ossibly due to trauma.")  The Board recognizes that the Court has held that medical opinions that are speculative, general, or inconclusive in nature do not provide a sufficient basis upon which to support a claim.  Jones v. Shinseki, 23 Vet. App. 382, 389-90   (2010); see also McLendon v. Nicholson, 20 Vet. App. 79, 83 (2006); Goss v. Brown, 9 Vet. App. 109, 114 (1996).  Applicable regulations also provide that a finding of service connection may not be based on a resort to speculation or a remote possibility.  See 38 C.F.R. § 3.102 (2016).  Thus, the Board finds Dr. M. M.'s April 2013 statement to be of minimal probative value in evaluating the Veteran's claim for service connection for a cervical spine disability. 

Evidence against the claim includes a June 2011 VA examiner's opinion.  After a review of the Veteran's service treatment records and physical evaluation of the Veteran's cervical spine, the VA examiner opined, "Given that this incident happened in 1975 and he did not have any problems with his neck until now, I feel it is less likely that it took this long for him to develop a problem with it."  The VA examiner concluded that that the Veteran's cervical spine disability was a result of normal aging.  (See June 2011 VA spine examination report).  The Board finds the VA examiner's opinion to be of reduced probative value because it does not appear to take into account the Veteran's complaints proffered during the examination that he had had neck pain since the in-service telephone pole accident.  Thus, the Board finds the January 2011 VA examiner's statement to be of minimal probative value in evaluating the Veteran's claim for service connection for a cervical spine disability.

Overall, the record contains deficient private and VA opinions that are favorable and against the claim.  Considering the credible testimony and statements provided by the Veteran during the appeal that he has had neck pain since the telephone pole accident during service and that the reason that he did not seek treatment at that time or shortly after service was that he was afraid of the stigma associated with reporting a head injury, along with current MRI evidence of marked bilateral neuroforaminal narrowing, greatest at C5-C6 and C4-C5, as well as disc osteophyte complex flattening of the ventral thecal sac at multiple levels, most significantly at C4-C5, and Dr. M. M.'s equivocal, yet favorable, opinion that etiologically links the Veteran's cervical spine disability to the in-service telephone pole accident, the Board finds that the positive and negative evidence is at least in relative equipoise. 

Resolving reasonable doubt in the Veteran's favor, the weight of the competent and credible medical evidence demonstrates a nexus between the Veteran's cervical spine disability, multilevel cervical spondylosis with stenosis, degenerative disc disease, and the in-service telephone pole accident. Therefore, service connection for cervical spine disability is granted.  See 38 U.S.C.A. § 5107(b) (West 2014); Ortiz v. Principi, 274 F.3d 1361, 1364 (Fed. Cir. 2001); Gilbert v. Derwinski, 1 Vet. App. 49, 55-56 (1990).


ORDER

Service connection for a cervical spine disability, multilevel cervical spondylosis with stenosis, degenerative disc disease, is granted. 


REMAND

The Veteran has asserted that his CTS of the left hand, and right finger are secondary to his cervical spine disability.  Given the award of service connection for a cervical spine disability herein, the Board finds that the Veteran should be afforded a VA examination to determine whether his CTS of the left hand and right finger are proximately due to, the result of or aggravated by his now service-connected cervical spine disability.  See 38 C.F.R. § 3.310 (2016); Allen v. Brown, 7 Vet. App. 439 (1995). 

Accordingly, the case is REMANDED to the AOJ for the following action:

1.  Schedule the Veteran for an appropriate examination by a qualified examiner to determine the etiology of his CTS of the left hand and right finger.  The following considerations will govern the examination:
   
The Veteran's VBMS and Virtual VA electronic records, and a copy of this remand, must be reviewed by the examiner, who must acknowledge receipt and review of these materials in his or her examination report generated as a result of this remand.  All necessary tests and studies should be conducted.  The examiner must respond to the following questions/directives and provide a full statement of the basis for all conclusions reached.

a.)  Is it at least as likely as not (i.e., 50 percent probability or greater) that the Veteran's diagnosed CTS of the left hand and right finger had their onset during active military service, to include the 1975 telephone pole accident?

b.)  If the Veteran's diagnosed CTS of the left hand and right finger did not have their onset during military service and are not etiologically related thereto, is it at least as likely as not (i.e., 50 percent probability or greater) that they were caused or aggravated (permanently worsened) by the now service-connected cervical spine disability?

If the examiner determines that there is aggravation of the diagnosed CTS of the left hand and/or right finger found on examination, he or she should provide an assessment, if possible, of the baseline level of impairment of the disability prior to aggravation, and then provide a quantification, if possible, of the level of additional impairment above and beyond its baseline level imposed by the service-connected cervical spine disability.
   
The examiner should provide reasons for the opinions that take into account relevant evidence.  If the examiner cannot provide an opinion without resorting to speculation, the examiner must explain why he or she is unable to provide an opinion without speculation, whether the inability is due to the limits of the examiner's knowledge or the limits of medical knowledge in general, or whether there is additional evidence that would permit the needed opinion to be provided.

2.  Thereafter, readjudicate the claims of entitlement to service connection for CTS of the left hand and right finger, each to include as secondary to a cervical spine disability.  If any benefit sought on appeal remains denied, the Veteran must be provided a Supplemental Statement of the Case (SSOC), containing notice of all relevant actions taken on the claim(s) for benefits, to include a summary of the evidence and applicable law and regulations considered pertinent to the issue(s) currently on appeal since issuance of a May 2015 SSOC.  An appropriate period of time must be allowed for response.
 
The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
BARBARA B. COPELAND 
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


